DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 14 February 2022 has been entered.  After entry of the amendment claims 1-20 are currently pending in the application.

Specification
The disclosure is objected to because of the following informalities: Applicant needs to provide a corrected copy of Table 2 as some of the text in the headers of the column as well as the data appears on multiple lines thus making it confusing.  For example note that the header for “Penetration” appears on 2 separate lines with “Penetratio” appearing on 1 line and “n” on the second.  Also the term “Control” appears on 2 separate lines with “Contro” appearing on 1 line and “l” on the second.  The values under the heading “Strength” appear on 2 separate lines.  
Appropriate correction is required.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
In claim 9, line 3, the term “or” should be deleted.  
In claim 10, the term “metakaoline” should be – metakaolin --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5, 8-10 and 18 the phrase “selected from the group comprising of” is considered indefinite since this is improper Markush language.  It is the examiner's position that other materials could be present in the Markush group that were not intended by applicants by the use of the phrase “selected from the group comprising of” since this phrase does not exclude other materials.  The examiner suggests that the language “selected from the group consisting of” be used in place of this phrase.
Claim 10 is confusing and therefore vague and indefinite as it recites the addition of microsilica and metakaolin as an additive however these materials are pozzolans and therefore the microsilica and metakaolin would meet both the pozzolanic material as well as the additive.  Claims in which one component is defined so broadly that it reads on a second, fail to meet the requirements of 35 USC 112(b).  See Ex parte Ferm et al 162 USPQ 504.

Discussion of References Cited By The Examiner
PCT International Patent Application No. WO 00/50362 A1 teaches a cementitious composition comprising particles of cement and also particles of a pozzolan having a mean particle size which is at most one half that of the mean particle size of the cement.  The reference differs from the instant claims as it fails to teach the addition of an activator having a mode average particle diameter not greater than 1/3 of the mode average particle diameter of the cementitious particles.
Guynn et al (US Patent No. 7,972,432 B2) teaches a composition comprising Portland cement and pozzolan particle.  The Portland cement particles have a size wherein more or all of the Portland cement particle will be at or below the cutoff size (e.g. less that about 20 µm, 15 µm, 10 µm, 7.5 µm, or 5 µm).  The pozzolan particles will be at or about the cutoff size (e.g. greater than about 5 µm, 7.5 µm, 10 µm, 15 µm, or  20 µm).  Further the Blaine fineness of the hydraulic cement fraction is about 1.25 times to about 50 times greater than the Blaine fineness of the pozzolan fraction.  The reference from the instant claims is that it fails to teach the addition of an activator having a mode average particle diameter not greater than 1/3 of the mode average particle diameter of the cementitious particles.
Guynn et al (US Patent No. 8,551,245 B2) teaches a cement fraction comprised of hydraulic cement particles that, when mixed with water, react to form a cementitious binder comprised of at least one of calcium silicate hydrates or calcium aluminum hydrates, the hydraulic cement particles having a d10 greater than or equal to 1.75 µm, a d50 greater than or equal to 6.5 µm, a d90 greater than 10 µm, and a ratio d90/d10 of less than or equal to 20, wherein the hydraulic cement particles are formed by grinding and classifying a cement clinker to within a PSD defined by the d10, d50, d90 and ratio d90/d10; a first SCM fraction that provides coarse SCM particles having an average particle size that is about 1.25 times to about 25 times greater than an average particle size of the hydraulic cement particles so that greater than 50% of particles larger than 20 µm in the cement-SCM blend comprise the coarse SCM particles, wherein the first SCM fraction comprises at least one member selected from the group consisting of natural pozzolans, artificial pozzolans, pulverized fuel ash, fly ash, slag, ground granulated blast-furnace slag, inert filler materials, and mixtures thereof; and a second SCM fraction that provides ultrafine SCM particles having a particle size so that at least 50% of particles smaller than 3 µm in the cement-SCM blend comprise the ultrafine SCM particles. The reference differs from the instant claims in that it fails to teach the addition of a pozzolan and an activator having a mode average particle diameter not greater than 1/3 of the mode average particle diameter of the cementitious particles.
Hansen et al (US Patent No. 9,067,824 B1) teaches a composition comprising Portland cement having a particle size range of 0.1-20 µm; a pozzolan having a particle size of 20-100 µm and calcium hydroxide having a particle size of 1-10 µm.  The reference differs from the instant claims in that the pozzolan material does not have a mode average particle diameter not greater than 1/3 of the mode average particle diameter of the cementitious particles as the size of pozzolan is much greater

Allowable Subject Matter
Claims 1-4, 6-7, 11-17 and 19-20 are allowed.
Claims 5, 8-10 and 18 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to anticipate or render obvious all the limitations recited in the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
April 15, 2022